Citation Nr: 1107603	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to restoration of a 70 percent rating for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to restoration of a total disability rating based 
on individual unemployability (TDIU).

3.  Entitlement to service connection for heart disease, 
currently identified as aortic stenosis and congestive heart 
failure, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

WITNESSES AT HEARINGS ON APPEAL

Appellant and J.L.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
October 1971.  His appeal to the Board of Veterans' Appeals 
(Board) is from a two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran testified before the undersigned at the RO in August 
2009.  A transcript of that hearing has been associated with the 
claims file.  At that time the Veteran submitted additional 
evidence, along with a waiver of initial RO consideration.

In a November 2007 statements, the Veteran raised the issues of 
entitlement to a service connection for erectile dysfunction, a 
sleep disorder and restless leg syndrome, but these claims have 
not been adjudicated.  The issues are accordingly referred back 
to the RO for appropriate action.

The issues of entitlement to service connection for heart disease 
and hypertension are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The record also reflects that a motion to advance this case on 
the docket was filed by the Veteran in December 2010.  38 C.F.R. 
§ 20.900(c) (2010).  In light of the Board's decision herein, the 
motion is dismissed as moot.

FINDINGS OF FACT

1.  A 70 percent rating for PTSD was in effect from February 26, 
2001, to October 1, 2007, a period of more than five years.

2.  In a July 2007 rating decision, the RO reduced the evalution 
for the Veteran's PTSD from 70 to 50 percent disabling, and 
discontinued his TDIU award, based on the findings of a July 2007 
VA examination.

3.  The evidence of record at the time of the July 2007 rating 
decision reducing the evaluation for the Veteran's PTSD to 50 
percent failed to demonstrate improvement in the disability.

4.  The evidence of record at the time of the July 2007 rating 
decision discontinuing the TDIU failed to demonstrate clear and 
convincing evidence of actual employability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 70 percent rating for the 
Veteran's PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.130, Diagnostic Code 9411 
(2010).

2.  The criteria for restoration of a TDIU are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.343(c), 
4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA 
has certain duties to notify and assist the Veteran in his 
appeal.  Given, however, the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws is 
unnecessary.
I.  Entitlement to Restoration of a 70 Percent Rating for 
PTSD

In a June 1989 decision, the RO granted service connection for 
PTSD and assigned an initial 50 percent rating.  In an August 
2001 decision, the RO increased the Veteran's PTSD rating from 50 
to 70 percent and also assigned a TDIU, both effective February 
26, 2001.  The decision to assign the increase as well as the 
TDIU was largely based on findings from an August 2001 VA 
psychiatric examination, which showed that his PTSD symptoms had 
worsened and that he was not gainfully employed.

In a December 2005 letter, the RO notified the Veteran that an 
examination had been requested to assess the severity of his PTSD 
and ensure he received the proper disability rating.  
Consequently, the Veteran underwent a VA psychiatric examination 
in January 2007.  Based on this one examination, the RO notified 
the Veteran in February 2007 that it was proposing to reduce his 
PTSD rating from 70 to 50 percent.  

In a February 2007 letter, the RO notified the Veteran that he 
had a right to a personal hearing and had 60 days to submit 
additional evidence, thereby complying with the due process 
requirements of 38 C.F.R. § 3.105(e).  The Veteran responded by 
submitting a letter in March 2007 in which he disagreed with the 
proposed reduction.  He also testified at an RO hearing held in 
April 2007, as well at a Board hearing in August 2009.

A rating decision dated in July 2007 effectuated the reduction to 
50 percent, effective October 1, 2007.  A July 2007 letter 
notified the Veteran of that decision and of his appellate 
rights.  

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.
A disability rating may be reduced, but the circumstances under 
which rating reductions can occur are specifically limited and 
carefully circumscribed by regulations promulgated by the 
Secretary.  See 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The burden of proof is 
on VA to establish that a reduction is warranted by a 
preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 
320 (1995).  

In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the Court 
interpreted the provisions of 38 C.F.R. § 4.13 to require that in 
any rating reduction case it must be ascertained, based upon a 
review of the entire recorded history of the disorder, whether 
the evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are based 
upon thorough examinations.  

Since the Veteran's 70 percent rating for PTSD had been in effect 
for greater than five years, VA must meet additional requirements 
set forth in 38 C.F.R. § 3.344(a).  38 C.F.R. § 3.344(a) provides 
for the stabilization of disability evaluations and requires that 
prior to a rating reduction there must be a comparison of the 
evidence, and particularly any rating examinations, to ensure 
completeness and that ratings subject to temporary or episodic 
improvement will not be reduced on a single examination unless 
clearly warranted by all the evidence.  Any material improvement 
must be reasonably certain to continue under the ordinary 
conditions of life.  Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant reduction 
in rating.

In reducing the Veteran's PTSD rating from 70 to 50 percent, the 
RO considered the general rating formula for mental disorders.  
Under these criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability and 
productivity due to symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 70 percent rating is warranted when the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

Having carefully reviewed the record, the Board finds that 
restoration of the Veteran's 70 percent evaluation is in order.  
The RO's decision to reduce his rating to 50 percent was based 
solely on findings from a January 2007 VA examination report.  
The January 2007 examiner, who also conducted the Veteran's VA 
examination in August 2001, specifically noted that

the symptoms of [PTSD] reported by the 
veteran, as well as the subjective 
distress caused by these symptoms 
differed very little from those reported 
in his 2001 assessment.  However, the 
veteran's functional status appears to have 
changed for the better.  At the time of the 
previous assessment, he was living a very 
isolated existence outside of a tiny, North 
Idaho town.  During the interval since that 
assessment, he began dating, moved to 
Lewiston, and approximately one year ago, 
moved in which his fiancé.  He and his fiancé 
jointly run a small shop in Lewiston where he 
sells rocks and minerals on one side, and she 
sells antiques on the other.  The veteran 
puts in approximately 35 hours per week 
behind the counter, talking to customers, and 
dealing with the public.  His fiancé, a 
former accountant, takes care of the books.  
He reported that his business never makes 
money, and had lost money at times over the 
15 years he has had it.  (Emphasis added).

Having carefully reviewed the record, as reflected by recitation 
of the evidence above, the Board finds that restoration of the 
Veteran's 70 percent evaluation is in order.  While the Board 
agrees that the Veteran's functional status appears to have 
improved slightly, the examiner in January 2007 specifically 
noted that the Veteran's PTSD symptoms, as well as the subjective 
distress caused by these symptoms, differed very little from 
those reported in his 2001 assessment.  Thus, the Board finds 
that the January 2007 VA examination report does not show 
sustained improvement.  In addition, the Veteran and his fiancé 
clarified at his recent Board hearing that she actually owned the 
shop, where he was able to sell some of his rocks, and that he 
spent most of his time in the field searching for rocks rather 
than interacting with customers.  Moreover, at that time the 
Veteran endorsed a number of the criteria for a 70 percent 
rating, particularly obsessive rituals, isolative behavior, 
impaired impulse control and an inability to establish and 
maintain effective relationships.

Also significant is the fact that the January 2007 examination 
report contains a Global Assessment of Function (GAF) score of 
55, comparable to the GAF score of 50 assigned in August 2001.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  This slight discrepancy in 
scores is not tantamount to sustained improvement.  Indeed, an 
October 2007 private evaluation submitted by the Veteran 
demonstrates a GAF score of 35.

Consequently, the Board has determined that it cannot be stated 
with any certainty that there has been improvement in the 
Veteran's PTSD.  Accordingly, the 70 percent evaluation is 
restored.



II.  Entitlement to Restoration of a TDIU

In the August 2001 rating decision, the RO awarded the Veteran a 
TDIU at the same time it increased his PTSD rating from 50 to 70 
percent.  In September 2006, the RO sent the Veteran an 
employment questionnaire (VA Form 21-4140) to determine whether 
he was still entitled to a TDIU.  After the Veteran did not reply 
within 60 days, the RO notified the Veteran in December 2006 that 
it was proposing to discontinue his TDIU.  His TDIU was 
eventually discontinued in a July 2007 rating decision.

A total disability rating for compensation purposes is assigned 
on the basis of individual unemployability when the disabled 
person is, in the judgment of the rating agency, unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an 
instance, if there is only one such disability, it must be rated 
at 60 percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined rating 
to 70 percent or more.  Id.  In addition, a TDIU may be awarded 
on an extra-schedular basis if a Veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R.    § 
4.16(a), but is still unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, 
in Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold for 
one person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income.

In Moore (Robert) v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
Court discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following standard 
announced by the United States Federal Court of Appeals  for the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Regarding termination of total disability ratings, VA regulations 
provide that actual employability must be established by clear 
and convincing evidence.  If a Veteran begins to engage in a 
substantially gainful occupation during the period beginning 
after January 1, 1985, the Veteran's rating may not be reduced 
solely on the basis of having secured and followed such 
substantially gainful occupation unless the Veteran maintains the 
occupation for a period of 12 consecutive months.  38 C.F.R. § 
3.343(c)(2).

In this case, the record shows that the RO discontinued the 
Veteran's TDIU award for two reasons.  First, with the reduction 
of the Veteran's PTSD rating to 50 percent, the Veteran no longer 
met the requirements for a TDIU.  However, given the Board's 
decision to restore the 70 percent rating for PTSD, the Veteran 
once again meets the minimum schedular requirements for a TDIU.  
38 C.F.R. § 4.16a.  Second, the RO discontinued the Veteran's 
TDIU because the evidence showed that he was working 35 hours a 
week collecting and selling rocks and crystals.  However, the 
Veteran has repeatedly indicated that he has never made a 
substantial profit from this business, that he often operates at 
a loss, and at best he is able to earn $200 a month.  Other 
evidence of record, including the October 2007 private 
psychiatric evaluation, indicate that the Veteran is unemployable 
due to his PTSD.  Clearly, this is not substantially gainful 
employment as defined by VA regulation. 

In conclusion, the Board has determined that it cannot be stated 
with any certainty that there is clear and convincing evidence of 
the Veteran's actual employability.  Accordingly, his TDIU is 
restored.


ORDER

The 70 percent rating for PTSD is restored.

The TDIU award is restored.


REMAND

The Board finds that additional development is needed before it 
can adjudicate the Veteran's claims for service connection for 
heart disease and hypertension.

The record shows that the Veteran developed aortic stenosis, 
congestive heart failure, and hypertension many years after his 
separation from active duty in 1971.  However, the Veteran claims 
that these conditions were either caused or aggravated by his 
service-connected PTSD.  This is significant because VA 
regulation states that a disability which is proximately due to 
or the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be established 
for a nonservice-connected disability which is aggravated by a 
service-connected disability.  In such an instance, the Veteran 
may be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, the Veteran should be afforded a VA examination to 
determine whether his heart disease and/or hypertension were 
either caused or aggravated by his service-connected PTSD.  See 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board also notes that the Veteran served in the Republic of 
Vietnam during the Vietnam era, and that ischemic heart disease 
was recently added to the list of presumptive diseases for 
Veteran's with a history of Agent Orange exposure.  See 38 C.F.R. 
§ 3.309(e).  But it does not appear that his heart condition, 
currently identified as aortic stenosis and congestive heart 
failure, constitutes ischemic heart disease.  Therefore, the VA 
examiner should also determine whether or not the Veteran suffers 
from ischemic heart disease, to include atherosclerotic 
cardiovascular disease, which would warrant service connection on 
a presumptive basis.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Even if ischemic heart disease is not found, the availability of 
presumptive service connection for a disability based on Agent 
Orange exposure does not preclude a claimant from establishing 
service connection with proof of direct causation.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the 
Veteran may prove his claim if medical evidence shows that his 
heart disease is directly related to service, to include presumed 
Agent Orange exposure therein.  Therefore, even if VA determines 
that the Veteran's heart disease does not include ischemic heart 
disease, thereby precluding service connection on a presumptive 
basis, a medical opinion is still needed to determine whether it 
is directly related to service, to include Agent Orange exposure 
therein.

Accordingly, these remaining issues are REMANDED for the 
following action:

1.  Schedule the Veteran for an appropriate VA 
compensation examination to determine the nature 
and etiology of his heart disease, currently 
identified as aortic stenosis and congestive 
heart failure, as well as his hypertension.  
Prior to the examination, the claims file must 
be made available to the examiner for review.  A 
notation to the effect that this record review 
took place must be included in the report of the 
examiner.  All appropriate tests and studies 
(and consultations, if warranted) should be 
accomplished, and all clinical findings should 
be reported in detail.
Based on physical examination of the Veteran and 
a review of the claims file, the examiner should 
answer the following questions: 

(a)  Is it at least as likely as not (50 percent 
probability or greater) that the Veteran has 
ischemic heart disease, to include 
atherosclerotic cardiovascular disease? 

(b)  If not, is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's heart disease is related to his active 
service, to include presumed exposure to Agent 
Orange therein?

(c)  If not, is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's heart disease was caused by his 
service-connected PTSD, or that his PTSD caused 
his heart disease to increase in severity? 

(d)  Also, is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's hypertension was caused by his 
service-connected PTSD, or that his PTSD caused 
his hypertension to increase in severity?

The examiner must set forth all examination 
findings, along with the complete rationale for 
the conclusions reached in the examination 
report.

Furthermore, if the examiner cannot provide an 
etiology opinion without resorting to 
speculation, the examiner must so state, and 
provide a rationale for why he or she cannot 
opine without speculating.

2.  Then readjudicate the claims in light of the 
additional evidence.  If either claim is not 
granted to the Veteran's satisfaction, send him 
and his representative a Supplemental Statement 
of the Case and give them an opportunity to 
respond to it before returning the record to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


